Case 21-30085-hdh11 Doc 423 Filed 03/26/21                  Entered 03/26/21 18:34:30           Page 1 of 3




    Nancy L. Alper
    Pro Hac Vice
    Catherine A. Jackson
    Pro Hac Vice
    Leonor Miranda
    Pro Hac Vice
    OFFICE        OF     THE     ATTORNEY
    GENERAL FOR THE DISTRICT OF
    COLUMBIA
    600 6th Street N.W.
    10th Floor
    Washington, D.C. 20001
    (202) 727-3400 (telephone)
    (202) 347-8922 (fax)
    Email: Nancy.Alper@dc.gov
    Email: Catherine.Jackson@dc.gov
    Email: Leonor.Miranda@dc.gov

    COUNSEL FOR THE DISTRICT OF
    COLUMBIA, BY KARL A. RACINE,
    ATTORNEY GENERAL FOR THE
    DISTRICT OF COLUMBIA

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                                §
                                                      §    CASE NO. 21-30085-hdh-11
NATIONAL RIFLE ASSOCIATION                            §
OF AMERICA and SEA GIRT LLC,                          §    CHAPTER 11
                                                      §
                Debtors.1                             §    Jointly Administered

    THE DISTRICT OF COLUMBIA’S MOTION IN SUPPORT IN THE STATE OF NEW
                        YORK’S MOTION TO DISMISS

TO THE HONORABLE HARLIN D. HALE,
CHIEF UNITED STATES BANKRUPTCY JUDGE:




1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
Case 21-30085-hdh11 Doc 423 Filed 03/26/21                    Entered 03/26/21 18:34:30             Page 2 of 3




        1.       The District of Columbia (the “District”), through its Attorney General, a party-in-

interest in the above-referenced bankruptcy proceeding, hereby files this Motion in Support of the

State of New York’s Motion to Dismiss 2 (“District’s Motion”).

        2.       On February 23, 2021, the District filed its Motion in Support of the State of New

York’s Motion to Appoint Chapter 11 Trustee (“Motion to Support”) [Docket No. 214]. In that

motion, the District agreed with the State of New York (“New York”) that, to the extent that the

Debtor National Rifle Association of America, Inc. (NRA) is using the bankruptcy process to

subvert the regulatory authority and oversight of the state of New York where the NRA is duly

incorporated, this action is improper and abusive of the authority and purposes of this Court.

        3.       Since the filing of the District’s Motion in Support, documents and testimony

provided in these proceedings have shown that the NRA’s use of the bankruptcy process was not

duly authorized by its Board, and that the NRA’s Executive Vice President circumvented the

NRA’s requirements that its Board authorize such actions.

        4.       Given this conduct in circumvention of Board authority, the District concurs with

New York that the NRA’s petition was filed absent the requisite good faith, and good cause exists

to warrant dismissal.

        5.       For these reasons, the District now joins New York’s request to dismiss the NRA’s

Petition.




Dated: March 26, 2021                               Respectfully submitted,
                                                    KARL A. RACINE
                                                    Attorney General for the District of Columbia

2
  The State of New York’s Motion to Dismiss, or, in the Alternative, to Appoint a Chapter 11 Trustee [Docket No.
155] and State of New York Brief in Support of Motion to Dismiss, or in The Alternative Appoint Chapter 11 Trustee
(Feb. 12, 2021) [Docket No. 156].

THE DISTRICT OF COLUMBIA’S MOTION IN SUPPORT OF THE STATE OF NEW YORK’S
MOTION TO DISMISS- Page 2
Case 21-30085-hdh11 Doc 423 Filed 03/26/21             Entered 03/26/21 18:34:30        Page 3 of 3




                                              KATHLEEN KONOPKA
                                              Deputy Attorney General
                                              Public Advocacy Division

                                              JIMMY R. ROCK
                                              Assistant Deputy Attorney General
                                              Public Advocacy Division

                                              Catherine A. Jackson
                                              CATHERINE A. JACKSON (D.C. Bar # 1005415)
                                              Chief, Public Integrity Section

                                              Nancy L. Alper
                                              NANCY L. ALPER (D.C. Bar # 411324)
                                              Senior Assistant Attorney General
                                              Commercial Division

                                              /s/ Leonor Miranda
                                              LEONOR MIRANDA (D.C. Bar # 1044293)
                                              Assistant Attorney General
                                              Office of the Attorney General for the
                                              District of Columbia
                                              400 6th Street, N.W., 10th Floor
                                              Washington, D.C. 20001
                                              (202) 727-3400 (telephone)
                                              (202) 347-8922 (fax)
                                              Leonor.Miranda@dc.gov
                                              Catherine.Jackson@dc.gov
                                              Nancy.Alper@dc.gov

                                              Attorneys for the District of Columbia
                                 CERTIFICATE OF SERVICE


        I hereby certify that on March 26, 2021, a true and correct copy of the foregoing was served
upon all parties entitled to notice, including the Debtors and United States Trustee, via the Court’s
electronic transmission facilities.

                                                      /s/ Nancy L. Alper____________
                                                      NANCY L. ALPER
                                                      Senior Assistant Attorney General
                                                      Attorney for the District of Columbia

THE DISTRICT OF COLUMBIA’S MOTION IN SUPPORT OF THE STATE OF NEW YORK’S
MOTION TO DISMISS- Page 3
